Campbell, J.,
(dissenting). There are only two allegations of failure of duty in this case, — one is that defendant was bound to keep cars away from its side track for a reasonable distance from the crossing of the road where the accident happened; the other is that defendant should not run its cars at that place at a high rate of speed. It is not averred in the declaration that any cars were on the crossing, or obstructed it. The effect complained of was that the cars on the side track obstructed the view of cars approaching from one side, and this would not be the case with those immediately at or in the highway, and no such point is made in the declaration. The whole dispute is within a very narrow compass.
There is nothing which needs consideration in the rulings on testimony and other interlocutory proceedings. The only real questions are upon the submission of the cause to the jury. The charges asked were in close *656accord with tbe two grounds in the declaration. The charges given laid down rules requiring some duties not asserted in the declaration, and not alleged to have been violated. The accident happened near the depot at Plainwell station, not very far away from the Grand Eapids & Indiana crossing. The road called “ Broad Street” is crossed by defendant’s railroad with a main track, and a side track near by. On this side track freight cars stood, which extended a little way over the highway line, but not to the traveled way; and, as already stated, nothing in the declaration makes any point on this proximity to the wagon road, except that the cars should be kept, not only away from that, but away from so much of defendant’s own premises as approach it within what the declaration calls a reasonable distance. Plaintiff, in broad daylight, and about 5 o’clock in the afternoon of September 6, or nearly an hour and a half before sunset, was in a single wagon, taking several boxes of celery to the cars for shipment. He had been familiar with the surroundings for a long time, and in the season made these shipments, as he states, in person, as often as once or twice a week. As his testimony states, he had a horse a little above medium weight, and rather slow in his gáit, and went on a trot along the plank-road, of which the track was 14 feet wide, until he got, as he says, within about a rod from the side track, when he checked the horse to a walk, and looked and listened, but noticed nothing. The nearest car was a few feet from the wagon track. As the horse’s head got beyond the side track, he saw the train within a very short distance, and sprang and' got across ahead of it, but the wagon was struck, and broken badly, and plaintiff thrown several feet, and hurt. He was not conscious at the time of any very serious injury, and after he was up again he testifies to making a series of measurements of *657distances of cars and other objects at the place of the accident. The cars were on usual time, and he said he supposed they were coming about that time, and looked down Bridge street to see if they were in sight, but did not discover them. There is no charge and no claim that they failed to ring the bell and blow the whistle properly, and there is nothing to indicate any unusual speed, which seems to have impressed the jury to that effect. There was therefore a very plain question of contributory negligence, which was not laid before the jury in any way prejudicial to the plaintiff, or seriously complained of, and the further question of defendant's negligence.
The directions asked for by plaintiff were open to the double objection that they asked the court to hold defendant responsible, without regard to negligence, from the mere fact that the side-tracked cars obstructed the view, and prevented plaintiff from seeing the train. The first charge asked does not even involve the condition that the plaintiff did not in fact hear the train, and did not negative the use of other adequate precautions. The third, in like manner, entirely omitted the element of defendant's negligence. The tenth, which asserted the duty of defendant to use extra precautions, was not only not supported by any allegation in the declaration, but was given in the court’s charge with much fullness and precision, in quite as strong a way as plaintiff could ask. The eleventh is similar. The thirteenth, on the subject of the plaintiff’s duty, was practically, upon his testimony, a charge that he did all he was required to do. This was properly and fairly left to the jury by the general charge. In that charge the court told the jury, over and over, and very explicitly, that if the placing of the freight cars or running of the cars at the speed used involved *658any more than nsual risk, or any risk, it was defendants duty to use additional precautions adequate to the risk ■involved. The whole charge was favorable to plaintiff if he had any reasonable cause of action, and, if it erred in any direction, it was not against the plaintiff. Whether the jury found the plaintiff negligent, or the defendant not negligent, or both, does not appear. But the charge was remarkably clear, and entirely fair to plaintiff.
It cannot be held as matter of law that freight cars cannot be placed anywhere on the premises which belong to a railroad company; and it cannot be held that in all cases, and without regard to circumstances, trains must be run at any particular rate of speed not fixed by law or regulation. The court laid down the only admissible condition that the precautions must be proportioned to the circumstances, and held that these were not limited by fixed legal regulations, but must go beyond those, if necessary. Whether in the present case the rules laid down were not more sweeping than the pleadings and proofs called for, we need not inquire, for the jury found for defendant.
I think the judgment should be affirmed.
Champlibt, J., concurred with Campbell, J.